                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60922-BLOOM/Valle

DAVID POWERS,

       Plaintiff,

v.

TARGET CORPORATION,

      Defendant.
________________________________/

                                              ORDER

       THIS CAUSE is before the Court upon Plaintiff David Powers’ (“Plaintiff”) Motion to

Obtain Leave of Court for Dr. Das to Testify Remotely Via Video Conference at Trial, ECF No.

[63] (“Motion”). Defendant Target Corporation (“Defendant”) filed a Response in Opposition to

the Motion, ECF No. [73], to which Plaintiff filed a Reply, ECF No. [78]. The Court has reviewed

the Motion, all opposing and supporting submissions, the record in this case, and the applicable

law, and is otherwise fully advised. For the reasons set forth below, Plaintiff’s Motion is denied.

       Plaintiff requests that Dr. Das be permitted to testify at trial remotely due to the exorbitant

cost Plaintiff would be forced to incur to bring Dr. Das to Florida to testify at trial. Plaintiff also

argues that requiring Dr. Das to testify in person would unduly burden Dr. Das because the required

travel would preclude him from tending to patients in his regular orthopedic practice during the

trial period. Defendant, on the other hand, argues that the Motion should be denied because

Plaintiff has failed to establish good cause or compelling circumstances in this case and because

allowing Dr. Das to testify remotely would prejudice Defendant. Specifically, “[v]ideo

transmission will deprive jurors of the ability to make face-to-face determinations about Dr. Das’

testimony, demeanor, mannerisms and reactions to questions.” ECF No. [73] at 4. Likewise,
                                                             Case No. 19-cv-60922-BLOOM/Valle


Defendant argues that being forced to turn over every document it might use in questioning Dr.

Das ahead of time would be highly prejudicial and that the remote testimony would significantly

complicate the parties’ and the witness’s ability to rely on specific evidence during examination

to explain or rebut the testimony.

       Federal Rule of Civil Procedure 43(a) states:

       At trial, the witnesses’ testimony must be taken in open court unless a federal
       statute, the Federal Rules of Evidence, these rules, or other rules adopted by the
       Supreme Court provide otherwise. For good cause in compelling circumstances and
       with appropriate safeguards, the court may permit testimony in open court by
       contemporaneous transmission from a different location.

Fed. R. Civ. P. 43(a).

       Moreover, the Advisory Committee Notes on the 1996 Amendment to Rule 43 clarify the

requisite “good cause” and “compelling circumstances”:

               Contemporaneous transmission of testimony from a different location is
       permitted only on showing good cause in compelling circumstances. The
       importance of presenting live testimony in court cannot be forgotten. The very
       ceremony of trial and the presence of the factfinder may exert a powerful force for
       truthtelling. The opportunity to judge the demeanor of a witness face-to-face is
       accorded great value in our tradition. Transmission cannot be justified merely by
       showing that it is inconvenient for the witness to attend the trial.
               The most persuasive showings of good cause and compelling circumstances
       are likely to arise when a witness is unable to attend trial for unexpected reasons,
       such as accident or illness, but remains able to testify from a different place.
       Contemporaneous transmission may be better than an attempt to reschedule the
       trial, particularly if there is a risk that other — and perhaps more
       important — witnesses might not be available at a later time.
               Other possible justifications for remote transmission must be approached
       cautiously. Ordinarily depositions, including video depositions, provide a superior
       means of securing the testimony of a witness who is beyond the reach of a trial
       subpoena, or of resolving difficulties in scheduling a trial that can be attended by
       all witnesses. Deposition procedures ensure the opportunity of all parties to be
       represented while the witness is testifying. An unforeseen need for the testimony
       of a remote witness that arises during trial, however, may establish good cause and
       compelling circumstances. Justification is particularly likely if the need arises from
       the interjection of new issues during trial or from the unexpected inability to present
       testimony as planned from a different witness.
               ....
               A party who could reasonably foresee the circumstances offered to justify
       transmission of testimony will have special difficulty in showing good cause and
                                                 2
                                                            Case No. 19-cv-60922-BLOOM/Valle


       the compelling nature of the circumstances. Notice of a desire to transmit testimony
       from a different location should be given as soon as the reasons are known, to
       enable other parties to arrange a deposition, or to secure an advance ruling on
       transmission so as to know whether to prepare to be present with the witness while
       testifying.

Fed. R. Civ. P. 43 advisory committee notes to 1996 amendment.

       Here, Plaintiff has failed to establish any good cause or compelling circumstances

justifying Dr. Das’ purported need to testify remotely. Instead, the explanations submitted to the

Court reflect the entirely foreseeable inconvenience to Dr. Das for having to interrupt his busy

schedule to attend trial in person. Moreover, Plaintiff, in bringing this action, is responsible for

bearing the burdens and costs of litigating his case, including those associated with paying expert

witnesses for their fees and their travel and lodging expenses. As the Advisory Committee Notes

explain, this inconvenience is not the type of “good cause” or “compelling circumstances” that

would warrant granting Plaintiff’s Motion. See Bridges v. United States, No. 3:15-cv-1248-J-

25PBD, 2017 WL 3730569, at *1 (M.D. Fla. May 30, 2017) (denying the plaintiff’s request for

expert witnesses to testify remotely based on the experts’ alleged unavailability for trial because

they lived and worked more than 100 miles from the courthouse, noting that “Plaintiff should not

be permitted to retain expert witnesses more than 100 miles from the court and then argue that he

should be allowed to videotape testimony to use at trial due to the experts’ unavailability”);

Lamonica v. Safe Hurricane Shutters, Inc., No. 07-61295-CIV, 2011 WL 917726, at *1 (S.D. Fla.

Feb. 18, 2011) (concluding that the alleged financial and logistical burdens of attending trial did

not constitute “good cause” or “compelling circumstances” for the purposes of Rule 43).

       Likewise, Plaintiff has failed to provide the Court with any unexpected reason that would

warrant Dr. Das’ remote testimony. See Hamprecht v. Hamprecht, No. 2:12-cv-125-FTM-29, 2012

WL 1367534, at *2 (M.D. Fla. Apr. 19, 2012) (denying motion to testify remotely at trial because

the plaintiff failed to provide any “unexpected reasons” that would establish compelling


                                                 3
                                                                Case No. 19-cv-60922-BLOOM/Valle


circumstances under Rule 43). Finally, the Court notes that the May 11, 2020, trial date has been

sscheduled since June 19, 2019. ECF No. [13]. Because Plaintiff has been on notice of the trial

date for almost nine months, the Court is unpersuaded that this case warrants granting relief under

Rule 43(a). See Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-1394-ORL-37DCI, 2019

WL 3854762, at *1 (M.D. Fla. Mar. 26, 2019) (denying request to permit expert to testify remotely

at trial, explaining that finds that the motion failed to indicate “whether Plaintiffs informed [the

expert] of the trial period that was set almost a year ago and the importance of his availability to

testify at trial. . . . whether Plaintiffs could have reasonably foreseen availability conflicts . . . and

what they did to ensure his appearance at trial” (citations omitted) (citing Fed. R. Civ. P. 43(a)

advisory committee notes to 1996 amendment)); Bridges, 2017 WL 3730569, at *1 (noting that

trial had been set for more than a year and the plaintiff failed to explain why the witnesses did not

keep their schedules open during the trial period). The Court therefore concludes that Plaintiff has

failed to satisfy the requirement for “good cause in compelling circumstances” as set forth in Rule

43(a). Accordingly, Plaintiff’s Motion is denied.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [63],

is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 6, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record



                                                    4
